UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1534



NORMAN W. SHEARIN, JR.; ANN SHEARIN,

                                               Debtors - Appellants,

          versus


STEPHEN L. BEAMAN,

                                                 Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (CA-03-773-5-BR; BK-96-3403-L)


Submitted:   March 18, 2005                 Decided:   April 29, 2005


Before WILKINS, Chief Judge, and WIDENER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Michael P. Cotter, VANDEVENTER BLACK, L.L.P., Norfolk, Virginia;
Norman W. Shearin, Jr., VANDEVENTER BLACK, L.L.P., Kitty Hawk,
North Carolina, for Appellants. Charlene Boykin King, KING & KING,
L.L.P., Wilson, North Carolina; Stephen L. Beaman, Wilson, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     This is the third appeal in this case, all of which appeals

are largely concerned with the interest of the debtor, Norman W.

Shearin, Jr., in the law firm in which he is a member.         The

previous appeals are:     In re: Shearin, 224 F.3d 346 (4th Cir.

2000); and In re:    Shearin, 224 F.3d 353 (4th Cir. 2000), both of

which affirmed the judgment of the district court.

     In the present case, we have considered the record, the briefs

of the parties, and the opinions of the bankruptcy court and the

district court.     We are of opinion the judgment of the district

court is correct and should be affirmed.

     Accordingly, for the reasons expressed in the opinions of the

bankruptcy court, Norman W. Shearin, Jr. and Anne S. Shearin,

Debtors, No. 96-03403-8-JRL, (Bankr. E.D.N.C. July 22, 2003), and

In re: Norman W. Shearin, Jr. and Ann S. Shearin v. Stephen L.

Beaman, Trustee, No. 5:03-CV-773-BR, (E.D.N.C. March 17, 2004), the

judgment of the district court is

                                                          AFFIRMED.




                                  2